Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated December
    , 2010, by and between MediciNova, Inc., a Delaware corporation (the
“Company”), and                      (the “Executive”).

WHEREAS, the Company and the Executive are party to that certain Employment
Agreement dated                  (the “Agreement”). All defined terms used but
not herein defined shall have the meaning ascribed to them in the Agreement; and

WHEREAS, the Company and the Executive desire to enter into this Amendment in
order to make certain changes to the terms of the Agreement.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1. Paragraph 8 shall be restated in its entirety as follows:

8. Compensation Upon Termination.

8.1 In the event that the employment of Executive is terminated pursuant to
Section 7 above, Executive shall be terminated without compensation other than
for accrued salary and other accrued amounts; provided, however, that if such
employment is terminated at MediciNova’s option pursuant to Section 7.4 above,
then Executive shall be entitled to such severance payment(s) as shall be
provided for (if any) by the Employment Policies in effect at that time; and
provided, further, that in lieu of the three months’ notice provided by
Section 7.4 above, MediciNova may provide Executive with an amount equal to
[three-quarters (3/4)/one-half (1/2)] of annual Base Compensation which shall be
applicable at the time of Executive’s termination of employment with MediciNova,
such amount, if any, shall be paid in lump sum on or as soon as practicable
following the Termination Date (the “Termination Payment”). Notwithstanding the
foregoing, and as provided in Section 8.3, if after any such termination of
employment, the Executive will become a consultant in accordance with Section 9
and if the Termination Payment is considered deferred compensation under Code
Section 409A, then the parties agree that the Termination Payment, if any, will
be delayed until such time as the Executive undergoes a separation of service in
accordance with Section 8.3. Except as provided in the immediately preceding
sentence (if applicable), Executive is entitled to no other compensation upon
termination.

8.2 Notwithstanding any provision to the contrary in this Agreement, MediciNova
shall delay the commencement of payments or benefits coverage to which the
Executive would otherwise become entitled under the Agreement in connection with
his termination of employment until the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s “separation from
service” with MediciNova (as such term is defined in Treasury Regulations issued
under Section 409A of the Code) or (ii) the date of the Executive’s death, if
and only if MediciNova in good faith determines that the Executive is a
“specified employee” within the meaning of that term under Code Section 409A at
the time of such separation from service and that such delayed commencement is
otherwise required in order to avoid a prohibited distribution under



--------------------------------------------------------------------------------

Section 409A(a)(2) of the Code. Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 8.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under the Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

8.3 The provisions of this Agreement which require commencement of payments or
benefits coverage subject to Section 409A upon a termination of employment shall
be interpreted to require that the Executive have a “separation from service”
with the Company (as such term is defined in Treasury Regulations issued under
Code Section 409A).

 

  2. This Amendment constitutes the entire agreement concerning the subject
matter hereof, and it supersedes any prior or contemporaneous oral or written
representations, statements, understandings, or agreements concerning the
subject matter of this Amendment. This Amendment shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. This
Amendment shall be governed by the laws of the state whose law the parties have
agreed shall govern under the Agreement. Section headings used herein are for
convenience only and shall not be used to interpret any term or provision
hereof. This Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one agreement. This Letter Agreement may only be amended by written
agreement signed by each of the Parties. Except as amended by this Amendment,
the Agreement shall remain unaffected and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth first above.

 

MEDICINOVA, INC.

 

By:

Title: and

 

By:

Title:

 

By: